DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on April 19, 2022 has been reviewed and considered.  Claims 1-21 are pending in which claims 1-12 and 19-21 have been amended; claims 13-18 stand withdrawn.

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are not persuasive. 
	Applicant’s Argument: Applicant asserts that the pouch 104 recited in the Instant Specification is distinct from the sleeve of Frame et al. As disclosed in [0030], the pouch 104 “generally tapers from an opening 108 disposed atop the pouch to an apex 112 at a bottom of the pouch 104.” As such, the pouch 104 comprises an enclosure that receives the hair of the user through a single opening and then is to be rolled into a folded configuration (see, for example, [0039]) that protects the hair. As shown in Instant Fig. 5, the user’s ponytail is contained within the pouch 104 rather than extending outside a cinched sleeve, as is taught by Frame et al.
	Examiner’s Response:  The examiner disagrees.  Please note that the applicant claims “a pouch that tapers from an opening to an apex”, not an absolute bottom enclosure opposite the opening.  Additionally, note that a “pouch” as defined by Dictionary.com, is defined as 1) “a bag, sack or similar receptacle, especially one for small articles or quantities”.   As noted, Frame does disclose “a pouch (10/12, see Figure 9) that tapers from an opening (via opening of 14, see Figures 1-2 as related to Figure 9, Col. 6, lines 1-8, 28-35)) to an apex (via loop of 16, see Figures 1 & 9, note further wherein 16 can be cinched tighter to become a tighter opening than that of 14 variably via ribbons, another cord etc., Col. 9, lines 38-66)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the water resistant pouch” in line 2 and "a pouch" in line 4 which renders the claim indefinite since a “pouch” is already being claimed in line 2.  There insufficient antecedent basis for “the water resistant pouch” in line 2.  Additionally, how many pouches are there?  For purposes of examination, the examiner believes that the applicant meant to claim only one pouch and the claims will be examined as such.  Claims 2-12 depend from rejected claim 1 and therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph accordingly.
Claim 19 recites the limitations “the water resistant pouch” in line 2 and "a pouch" in line 4 which renders the claim indefinite since a “pouch” is already being claimed in line 2.  There insufficient antecedent basis for “the water resistant pouch” in line 2.  Additionally, how many pouches are there?  For purposes of examination, the examiner believes that the applicant meant to claim only one pouch and the claims will be examined as such.  Claims 20-21 depend from rejected claim 19 and therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frame et al. (USPN 5,472,003) (hereinafter “Frame”).
	Regarding Claim 1, Frame discloses of a water-resistant hair pouch (via 10/12-made from Tyvek® (i.e. “water-resistant”), Col. 2, lines 61-66, see Figure 9) for protecting long hair from tangles and water damage during recreational swimming (see Figure 9, note that any pouch can be used at any time and during any activity, Col. 1, lines 29-31), the water-resistant hair pouch comprising:
	a pouch (10/12, see Figure 9) that tapers from an opening (via opening of 14, see Figures 1-2 as related to Figure 9, Col. 6, lines 1-8, 28-35)) to an apex (via loop of 16, see Figures 1 & 9, note further wherein 16 can be cinched tighter to become a tighter opening than that of 14 variably via ribbons, another cord etc., Col. 9, lines 38-66);
	an elastic loop (via 100 @ 18, via Figure 16 or Figure 20 of 100, Col. 7, lines 13-21, 34-40, (Col. 9, lines 38-66)) coupled with the pouch (10/12) adjacent to the opening (via opening of 14), see Figure 9;
	a drawstring (44) configured to cinch the opening (via opening of 14), Col. 6, lines 28-30; and
	at least one strap (via 20, via any 66, 138, 142 @ 20--Col. 9, lines 38-66) attached to the pouch (10/12, see Figure 9), (Figures 1 & 9, 13, 26 & 28, Abstract, Col. 1, lines 29-31, Col. 2, lines 61-66, Col. 5, lines 67-68, Col. 6, lines 1-11, 28-35, 51-55, Col. 7, lines 58-67, Col. 8, lines 1-25, Col. 9, lines 38-66).  Please note that limitations of “for protecting long hair from tangles and water damage during recreational swimming” and “configured to cinch the opening” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Frame is capable of performing these recited functions.

	Regarding Claims 2-12, Frame discloses the invention as claimed above.  Further Frame discloses:
	(claim 2), wherein the opening (via opening of 14) is configured to provide access to a water-resistant cavity (via the interior of 10/12 made from Tyvek® (i.e. “water-resistant”), Col. 2, lines 61-66, see Figure 9) inside the pouch (10/12, see Figure 9). Please note that the limitation of “configured to provide access” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 3), wherein the pouch (10/12, see Figure 9) is comprised of a pliable, lightweight, water-resistant material capable of minimizing water exposure to hair during immersion (via Tyvek® (i.e. “water-resistant”), Col. 2, lines 61-67, Col. 3, lines 1-7, see Figure 9). Please note that the limitation of “capable of minimizing water exposure to hair during immersion” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 4), wherein the elastic loop (via 100 @ 18, via Figure 16 or Figure 20 of 100, Col. 7, lines 13-21, 34-40, (Col. 9, lines 38-66)) is configured to be wrapped around a group of hair, such as a ponytail that is inserted through the opening into a water-resistant cavity (via the interior of 10/12 made from Tyvek® (i.e. “water-resistant”), Col. 2, lines 61-66, see Figure 9) within the pouch (10/12, see Figure 9). Please note that the limitation of “configured to be wrapped around a group of hair, such as a ponytail that is inserted through the opening into a water-resistant cavity” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 5), wherein the drawstring (44) is retained within an elongate passageway (via interior of 14, Col. 6, lines 28-31) that extends around the perimeter of the opening (via opening of 14), see Figure 9;
	(claim 6), wherein the elongate passageway (via interior of 14, Col. 6, lines 28-31) includes at least one opening (via 46, see Figure 9) that allows the drawstring (44) to be looped outside (see Figure 9) of the elongate passageway (via interior of 14, Col. 6, lines 28-31);
	(claim 7), wherein the elongate passageway (via interior of 14, Col. 6, lines 28-31) includes a first opening (via one of 46) and a second opening (via another one of 46) that allow the drawstring (44) to loop outside the elongate passageway on opposite sides (see left and right sides thereof) of the opening (via opening of 14, see Figure 9) roughly equidistant from the elastic loop (via 100 @ 18, see Figure 9);
	(claim 8), wherein the first (via one of 46) and second (via another one of 46) openings are arranged around the opening (via opening of 14, see Figure 9) to facilitate a practitioner grasping and pulling the drawstring (44) to place the opening (via opening of 14, see Figure 9) into a cinched state around the base of a ponytail that is wrapped in the elastic loop (via 100 @ 18) and inserted into the pouch (10/12, see Figure 9), Col. 6, lines 28-31, Col. 9, lines 38-66. Please note that the limitation of “to facilitate a practitioner grasping and pulling the drawstring to place the opening into a cinched state around the base of a ponytail that is wrapped in the elastic loop” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 9), wherein the at least one strap (via 20, via any 66, 138, 142 @ 20--Col. 9, lines 38-66) is constructed of a material similar to the material comprising the pouch (10/12, see Figure 9- Note via the Figures of 9, 13, 26 & 28 both materials are pliable, further see the Abstract - Col. 2, lines 61-67, Col. 3, lines 1-7, Col. 9, lines 38-66);
	(claim 10), wherein the at least one strap (via 20, via any 66, 138, 142 @ 20--Col. 9, lines 38-66) is configured to enable a practitioner to secure a ponytail within a folded configuration (note via cinching) of the pouch (10/12, see Figure 9). Please note that the limitation of “configured to enable a practitioner to secure a ponytail within a folded configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 11), wherein the at least one strap (via 20, via any 66, 138, 142 @ 20--Col. 9, lines 38-66) is configured to be wrapped around the pouch (10/12, see Figure 9) and secured to maintain folded configuration (note via cinching) of the pouch (10/12, see Figure 9). Please note that the limitation of “configured to be wrapped around the pouch and secured to maintain folded configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function;
	(claim 12), wherein the at least one strap (via 20, via any 66, 138, 142 @ 20--Col. 9, lines 38-66) comprises a first strap (via one of 66, see Figure 13) and a second strap (via another one of 66, see Figure 13) that are configured to be tied into a bow or any form of knot suitable to secure the folded configuration (see Figure 13) of the pouch (10/12, see Figure 9), (see Figures 9 & 13, Col. 9, lines 38-66). Please note that the limitation of “configured to be tied into a bow or any form of knot suitable to secure the folded configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure(s) of Frame is capable of performing this recited function. (Figures 1 & 9, 13, 26 & 28, Abstract, Col. 1, lines 29-31, Col. 2, lines 61-66, Col. 5, lines 67-68, Col. 6, lines 1-11, 28-35, 51-55, Col. 7, lines 58-67, Col. 8, lines 1-25, Col. 9, lines 38-66).  

	Regarding Claim 19, Frame discloses of a water-resistant hair pouch (via 10/12-made from Tyvek® (i.e. “water-resistant”), Col. 2, lines 61-66, see Figure 8) for protecting long hair from tangles and water damage during recreational swimming (see Figure 8, note that any pouch can be used at any time and during any activity, Col. 1, lines 29-31), the water-resistant hair pouch comprising:
	a pouch (10/12, see Figure 8) that tapers from an opening (via opening of 14, via aperture of 37 (see Figures 1-2 as related to Figure 8, Col. 6, lines 1-8)) to an apex (via loop of 16, see Figures 1 & 8, note further wherein 16 can be cinched tighter to become a tighter opening than that of 14 variably via ribbons, another cord etc., Col. 9, lines 38-66);
	a fastener (via 18, (via any 100, 44, 66, 138, 142 @ 18)) configured to attach couple the pouch (10/12, see Figure 8) with the hair (Col. 9, lines 38-66);
	a drawstring (via 36) configured to cinch the opening (via opening of 14, via aperture of 21 (see Figures 1-2 as related to Figure 8, Col. 6, lines 1-8, 20-25)); and
	at least one fastening portion (via 20, via any 44, 66, 138, 142 @ 20--Col. 9, lines 38-66) disposed on the exterior (note that portions of 44, 66, 138, & 142 extend to be disposed on the exterior-reference Figures 9, 13, 26 & 28) of the pouch (10/12, see Figure 8), (Figures 1 & 8-9, 13, 26 & 28, Abstract, Col. 1, lines 29-31, Col. 2, lines 61-66, Col. 5, lines 67-68, Col. 6, lines 1-11, 20-35, 51-55, Col. 7, lines 58-67, Col. 8, lines 1-25, Col. 9, lines 38-66).  Please note that limitations of “for protecting long hair from tangles and water damage during recreational swimming”, “configured to attach couple the pouch with the hair” and “configured to cinch the opening” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Frame is capable of performing these recited functions.

	Regarding Claims 20-21, Frame discloses the invention as claimed above.  Further Frame discloses:
	(claim 20), wherein the fastener (via 18, (via any 100, 44, 66, 138, 142 @ 18)) comprises an elastic loop (via Figure 16 or Figure 20 of 100, Col. 7, lines 13-21, 34-40, (Col. 9, lines 38-66)) that is configured to be wrapped around a group of hair, such as a ponytail that is inserted through the opening (via opening of 14, via aperture of 37 (see Figures 1-2 as related to Figure 8, Col. 6, lines 1-8)) into a water-resistant cavity (via 21, see Figures 1-2 as related to Figure 8) within the pouch (10/12, see Figure 8), (Col. 6, lines 20-25, Col. 9 lines 38-47). Please note that limitation of “configured to be wrapped around a group of hair, such as a ponytail that is inserted through the opening” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Frame is capable of performing this recited function;
	(claim 21), wherein the at least one fastening portion (via 20, via any 44, 66, 138, 142 @ 20--Col. 9, lines 38-66) is configured to enable a practitioner to secure a ponytail within a folded configuration of the pouch (10/12, see Figure 8), (Col. 6, lines 20-25, Col. 9 lines 38-47). Please note that limitation of “configured to enable a practitioner to secure a ponytail within a folded configuration of the pouch” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Frame is capable of performing this recited function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732